Citation Nr: 1413898	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus (type II) to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Togus, Maine, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for diabetes mellitus (type II).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran was not exposed to herbicides during his military service.

2. The Veteran was diagnosed with diabetes mellitus (type II) more than one year after his separation from service, and it has not been related to his military service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus (type II) was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.159, and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

A VCAA letter dated in June 2008 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187. The Veteran was advised of the evidence necessary to substantiate a claim for service connection and that it was ultimately his responsibility to give VA any evidence pertaining to the claim. The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, private medical treatment records, and personnel records have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding medical records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159(c)(2).

A VA nexus opinion has not been obtained in this case. Under 38 C.F.R. 
§ 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence of record, and that further medical opinion is not necessary to decide the claim for service connection for diabetes mellitus (type II) to include as secondary to herbicide exposure. In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his diabetes mellitus (type II) disability. Specifically, the Board has found that the Veteran's belief that he was exposed to herbicides in service is not supported by the record. Furthermore, there has been no competent evidence to suggest in-service onset of diabetes mellitus (type II). Accordingly, a VA nexus opinion need not be sought.

There is no indication in the record that any additional evidence, relevant to the Veteran's service connection claim is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.

Law and Regulations - Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For certain chronic disorders, including diabetes mellitus (type II), service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2013).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 76 Fed. Reg. 4245 (Jan. 25, 2011).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 1991) and 38 C.F.R. § 3.303.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis - Service Connection

The Veteran contends that while stationed in Korea from March 1968 to April 1969 he occasionally went to the DMZ to perform duties such as setting up public address equipment for ceremonies. During such times, the Veteran alleges that he was exposed to herbicides and therefore believes that he is entitled to presumptive service connection for his current diabetes mellitus (type II) disability. The Board acknowledges the Veteran's belief that his current diabetes mellitus (types II) was caused by his military service. However, in this case the evidence fails to establish that the Veteran served along the DMZ during the timeframe where herbicides are documented to have been used. 

The Department of Defense (DOD) has compiled a list of units that served in or near the DMZ from April 1968 to July 1969, during which time herbicides were used.  The Veteran served in Company A, 122nd Signal Battalion, 2nd Infantry Division.  This is not included in the DOD's list.  As such, the RO sent the Veteran's dates of service in Korea and unit information to the Joint Services Records Research Center (JSRRC) for a determination as to whether he may have been otherwise exposed to herbicides during his service in Korea. An August 2009 response from the United States Armed Services Center for Research of Unit Records (USASCRUR) indicated that there was no record of herbicide exposure.  Furthermore, it reviewed the unit history, which documents that the Veteran's Battalion was located at Camp Howe approximately 9.6 miles away from the DMZ.  No additional detail could be provided.  Based on this evidence, the Veteran did not have exposure to herbicides. 

The Veteran submitted two unlabeled photographs of himself, and alleged that he was standing along the Imjin River on the DMZ. He maintains that these photographs serve as evidence in support of his contention that he was present in the DMZ during the required time periods and that he was therefore exposed to herbicides. The Board finds such photographs speculative in nature. First, they are not dated. Therefore, it is not possible to ascertain whether they reflect the required time periods. Second, there is no way to determine exactly where the photo was taken (whether in the DMZ or not). There are no identifying features or clues on which one could ascertain what river is pictured, or the precise location depicted. As such, the photographs are afforded no probative weight in determining whether the Veteran was exposed to herbicides.

Next, the record also includes various internet research excerpts and maps, inclusive of a photo, which describe the topography of Korea, stating that the Imjin River is located along the DMZ; comment on the weather conditions of Korea in the 1960s; and indicate that the U.S. 2nd Infantry Division defended 18.5 miles of the DMZ. The maps of Korea depict the DMZ. A photo within the excerpts depicts U.S. and Korean soldiers guarding a sector of the DMZ. While the Board has considered this evidence, it finds that it is not probative in supporting the Veteran's contention that he was present in or near the DMZ occasionally to set up public addresses, and was therefore exposed to herbicides during the required time periods set forth in the regulation. 

The Veteran's military occupational specialty was a switchboard operator. However, the Veteran alleges on his October 2009 VA Form 9 that with the exception of a few field exercises, he did not perform the duties of a switchboard operator very often, especially after he attained the rank of E-5. The Board has no reason to disbelieve the Veteran statements regarding his actual duties performed; however, the Board is unable to find that the Veteran was exposed to herbicides in performing such duties because there is no evidence in the record that tends to show that the Veteran was present in the DMZ. 

As such, because the Veteran's service was not in or near the DMZ and because there is an absence of other objective evidence of herbicide exposure, exposure to herbicide is not presumed, and service connection is not warranted on this presumptive basis for diabetes mellitus, type II. 

Referable to the presumption of service connection for chronic diseases, which includes diabetes mellitus, the Board finds that the Veteran's diagnosis of the disability is too remote from his service to qualify.  Specifically, the Veteran's first documented diagnosis of the disability is in 1998, which is approximately 29 years after his separation from active duty.  Therefore, presumptive service connection for a chronic disease is not warranted.

Nevertheless, even if the Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis. Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As stated above, in order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has a current diagnosis of diabetes mellitus (type II), which is documented by private treatment records obtained from York Hospital. Therefore, the first required element of service connection is satisfied.

Regarding the second element, an in-service injury or disease, review of the Veteran's service treatment records do not reveal any symptomatology suggestive of diabetes mellitus (type II). In fact, the Veteran indicated on his April 1969 report of medical history upon service separation that he did not have any sugar or albumin in his urine (which can be indicative of diabetes) and that he was in "good health."

As stated previously, the Veteran alleges that he was exposed to herbicides while stationed in Korea when he occasionally went to the DMZ to perform duties such as setting up public address equipment for ceremonies. However, as analyzed above, there is no official service department documentation, or any other credible, objective evidence, to support his claim of herbicide exposure.  Therefore, the second element of service connection is not met.

Relative to the third element, that of nexus, the post-service treatment records indicate that the Veteran did not complain of or receive treatment for his diabetes mellitus (type II) disability until approximately 1998, which is approximately 29 years after his separation from active duty. Although not a dispositive factor, the significant lapse in time between service and post-service treatment for diabetes mellitus (type II) may be considered as part of the analysis of a service connection claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran, while entirely competent to report his symptoms, has presented no probative clinical evidence of a nexus between his diabetes mellitus (type II) disability and his military service. Furthermore, as discussed above, the Board has found that his claim that he was exposed to herbicides is not supported by the objective evidence of record. The Board finds that the Veteran as lay person is not competent to associate any of his symptoms to his military service. That is, the Veteran is not competent to opine on matters such as the etiology of his diabetes mellitus (type II) disability. Such opinion requires specific medical training and is beyond the competency of a lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his diabetes mellitus (type II) disability and his military service to be of no probative value. See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology. Regardless, the Veteran does not contend that he had diabetes mellitus (type II) continually since service, and the evidence proves otherwise. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine does not apply. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Service connection for diabetes mellitus (type II) is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


